—In an *678action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated May 23, 2000, which granted the motion of the defendant David O’Keefe, the separate motions of the defendants St. Peter’s Hospital of the City of Albany and Mercycare Corporation, and the defendant Robert Kelleher, which were to transfer venue of the action from Queens County to Albany County.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted the motions to change venue pursuant to CPLR 510 (3) (see, McGarry v Columbia Greene Med. Ctr., 260 AD2d 451; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). S. Miller, J. P., McGinity, Schmidt and Townes, JJ., concur.